  8:18-cv-00507-RGK-CRZ Doc # 40 Filed: 05/05/20 Page 1 of 1 - Page ID # 172



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN DOE I, JOHN DOE II, JOHN DOE
IV, and JOHN DOE V,
                                                         8:18CV507
                   Plaintiffs,

      vs.                                                 ORDER

DOUG PETERSON, Attorney General of
the State of Nebraska in his official
capacity;      and       JOHN     BOLDUC,
Superintendent of Law Enforcement and
Public Safety for the Nebraska State
Patrol, in his official capacity;

                   Defendants.


      Due to the pandemic, the Nebraska legislature has not been meeting. So,
it has not considered the issues raised in this case.

      After conferring with counsel,

       IT IS ORDERED that the parties’ anticipated dispositive motions shall be
filed on or before October 1, 2020.

      Dated this 5th day of May, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
